Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 15-16.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 10/12/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-14 and 17-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method of producing a food or beverage product, the method comprising: providing an ingredient composition comprising micellar caseins, whey protein and plant protein, the ingredient composition having a pH of 6.2-6.8, and having a concentration of 1 to 15 wt.% of total proteins, wherein the ingredient composition has a micellar caseins to whey protein ratio of 90/10 to 60/40 and a micellar caseins and whey protein to plant protein ratio of 80/20 to 20/80; adding a salt comprising divalent cations to the ingredient composition to provide a concentration of 2.0 - 10 mM free divalent cations in the ingredient composition to form a mixture; and subsequently heat treating the mixture to form agglomerated proteins comprising micellar caseins, whey protein and plant proteins to produce the food or beverage product, the agglomerated proteins having a size of 5 to 50 microns as measured by D(4,3) mean diameter as measured by laser diffraction. 
The closest prior art of Mession et al. (2015), "Interactions in casein micelle - Pea protein system (part i): Heat-induced denaturation and aggregation" Food Hydrocolloids, 2017, vol. 67, pages 229-242 (Available online 22 December 2015) teaches a method, however, fails to expressly teach the claimed method including adding divalent cations to provide a concentration of 2.0-10 mM/ (2.0-6.0 mM.)/( 2.0-3.0 mM) free divalent cations in the ingredient composition per Claims 1, 9 and 10; and the agglomerates having a size of 5 to 50/(10-40) microns as measured by D(4,3) mean diameter as measured by laser diffraction.
The other references of record do not teach or suggest the combined limitations not taught by Mession et al. (2015).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 12, 2021